IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10309
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRY LEE OWENS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CR-172-A
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.


PER CURIAM:*

     Terry Lee Owens appeals the calculation of his sentence for

distribution of cocaine base.   The district court did not plainly

err in relying on information in the PSR, which bore sufficient

indicia of reliability for use in calculating Owens’ sentencing

guideline range.   See United States v. Fitzgerald, 89 F.3d 218,

223 (5th Cir.), cert. denied, 117 S. Ct. 446 (1996); United

States v. Fierro, 38 F.3d 761, 774 (5th Cir. 1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-10309
                               -2-

     Owens’ ineffective-assistance-of-counsel claim was not

raised below, and the record has not been sufficiently developed

for evaluation of the merits of the claim.   See United States v.

Higdon, 832 F.2d 312, 313-14. (5th Cir. 1987).

     AFFIRMED.